DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 14, and 18-28 are pending. Claims 11-13 and 15-17 have been canceled.
The foreign priority applications JP 2018-011524, JP 2018-011531, and JP 2018-011532 filed on January 26, 2018 and JP 2018-173449 filed on September 18, 2018 have been received and are acknowledged.

Claim Objections
Claim 27 is objected to because of the following informalities:
The examiner suggests that claim 27 is amended to recite “when the coating material is at least one selected from the group consisting of a Li-Al-O compound, a Li-Si-O compound, a Li-S-O compound, a Li-Ti-O compound, a Li-Mo-O compound, a Li-V-O compound, and a Li-W-O compound, the Li-Al-O compound is LiAlO2, the Li-Si-O compound is LiSiO2, the Li-S-O compound is Li2SO4, the Li-Ti-O compound is Li4Ti5O12, the Li-Mo-O compound is Li2MoO3, the Li-V-O compound is LiV2O5, and the Li-W-O compound is Li2WO4”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (JP 2001-015115, with attached machine translation) in view of Fujiki et al. (US 2016/0079597) and in further view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx”).
With regard to claims 1,19, and 20, Hara et al. teach negative electrode and positive electrode active materials coated with amorphous silica (abstract, par.0010-0011). These materials meet the limitations of claims 1, 19, and 20 for negative and positive electrode active materials and a coating material located on the surface of the electrode active materials, wherein the coating material is SiO2 (silica).
Hara et al. further teach a lithium secondary battery which may comprise a positive electrode, a negative electrode and a solid electrolyte (par.0013), wherein the solid electrolyte may be an inorganic solid electrolyte (par.0024).
Hara et al. fail to teach that the negative electrode comprises the first solid electrolyte material in claim 1.
Fujiki et al. teach that electrode layers may comprise solid electrolyte particles in order to increase the interfacial area of electrode active materials and the solid electrolyte (par.0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include inorganic solid electrolyte particles in the negative or the positive electrode of Hara et al., in order to increase the interfacial area of the electrode active material and the solid electrolyte.
Hara et al. and Fujiki et al. fail to specifically teach the claimed first solid electrolyte material in claim 1.
Tomita et al. teach that Li3InBr3Cl3 has improved ionic conductivity and it is considered as inorganic solid electrolyte (abstract, introduction).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li3InBr3Cl3 in the negative or the positive electrode of Hara modified by Fujiki, in order to take advantage of its ionic conductivity.
Li3InBr3Cl3 meets the limitations for the first solid electrolyte material in claim 1.
Therefore, the negative or positive electrode material of Hara modified by Fujiki and Tomita is equivalent to the electrode material in claims 1, 19, and 20.
With regard to claims 2, 3, and 5, Li3InBr3Cl3 is a first solid electrolyte material of formula (1) LiMX, wherein M is In, X is Br and Cl, =3, =1, and =6.
The value of /which is within the range in claim 3.
	With regard to claims 21-23, Hara et al. further teach a lithium secondary battery which may comprise a positive electrode, a negative electrode and a solid electrolyte between the positive and the negative electrodes (par.0013, fig.1).
	With regard to claim 24, Hata et al. fail to teach the claimed electrolyte material.
However, Tomita et al. teach that Li3InBr3Cl3 has improved ionic conductivity and it is considered as inorganic solid electrolyte (abstract, introduction).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li3InBr3Cl3 as the solid electrolyte of Hara modified by Fujiki and Tomita, in order to take advantage of its ionic conductivity.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (JP 2001-015115, with attached machine translation) in view of Fujiki et al. (US 2016/0079597) and in further view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx”) as applied to claim 1 above, and further in view of Satoh et al. (EP 1 575 104).
With regard to claim 18, Hara modified by Fujiki and Tomita teach the electrode material in claim 1 (see paragraph 6 above).
Hara et al. teach that negative or positive electrode materials may be coated with silica (abstract, par.0010-0011). Hara et al. further teach that the negative electrode material may be carbon (par.0015).
However, Hara et al., Fujiki et al. and Tomita et al. fail to teach graphite covered with silica.
However, Satoh et al. teach a negative electrode active material in which metal oxide particles are attached to the surface (abstract).
Satoh et al. further teach that graphite is preferably used as negative electrode active material  due to improved effect on charging property at high current density (par.0013). Silica is the preferred metal oxide due to availability and low price (par.0027).
Satoh et al. specifically teach silica-attached graphite (par.0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use silica-coated graphite as the negative electrode material of Hara modified by Fujiki and Tomita., in order to take advantage of the properties of graphite as electrode material.

Claims 1-6, 10, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (JP 2001-015115, with attached machine translation) in view of Fujiki et al. (US 2016/0079597) and in further view of Asano et al. (“Solid Halide Electrolytes with High Lithium-Ion Conductivity for Application in 4V Class Bulk-Type All-Sold-State Batteries”).
With regard to claims 1,19, and 20, Hara et al. teach that negative electrode and positive electrode active materials coated with amorphous silica (abstract, par.0010-0011). These materials meet the limitations of claims 1, 19, and 20 for negative and positive electrode active materials and a coating material located on the surface of the electrode active materials, wherein the coating material is SiO2 (silica).
Hara et al. further teach a lithium secondary battery which may comprise a positive electrode, a negative electrode and a solid electrolyte (par.0013), wherein the solid electrolyte may be an inorganic solid electrolyte (par.0024).
Hara et al. fail to teach that the negative electrode comprises the first solid electrolyte material in claim 1.
Fujiki et al. teach that electrode layers may comprise solid electrolyte particles in order to increase the interfacial area of electrode active materials and the solid electrolyte (par.0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include inorganic solid electrolyte particles in the negative or the positive electrode of Hara et al., in order to increase the interfacial area of the electrode active material and the solid electrolyte.
Hara et al. and Fujiki et al. fail to specifically teach the claimed first solid electrolyte material in claim 1.
Asano et al. teach that Li3YCl6 and Li3YBr6 are solid electrolyte materials with high-lithium conductivity, high deformability, high chemical and electrochemical stability (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li3YCl6 or Li3YBr6 as the solid electrolyte of Hara modified by Fujiki, in order to take advantage of their properties.
Li3YCl6 and Li3YBr6 are first solid electrolyte materials of formula (1) LiMX, wherein M is Y, X is Br or Cl.
Therefore, the negative or positive electrode material of Hara modified by Fujiki and Asano is equivalent to the electrode material in claims 1, 19, and 20.
With regard to claims 2-6 and 10, Li3YCl6 and Li3YBr6 are first solid electrolyte materials of formula (1) LiMX, wherein M is Y, X is Br or Cl, =3, =1, and =6.
Li3YCl6 and Li3YBr6 meet the limitations of claim 4.
The value of /which is within the range in claim 3.
The values of , , and  are within the ranges in claim 6.
With regard to claims 21-23, Hara et al. further teach a lithium secondary battery which may comprise a positive electrode, a negative electrode and a solid electrolyte between the positive and the negative electrodes (par.0013, fig.1).
With regard to claim 24, Hata et al. fail to teach the claimed electrolyte material.
However, Asano et al. teach that Li3YCl6 and Li3YBr6 are solid electrolyte materials with high-lithium conductivity, high deformability, high chemical and electrochemical stability (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li3YCl6 or Li3YBr6 as the solid electrolyte of Hara modified by Fujiki and Asano, in order to take advantage of their properties.

Allowable Subject Matter
Claims 7-9 and 28 are allowed.
The prior art does not teach the electrode material in claim 7 of the instant application.
Claims 14, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 14, and 18-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objection to the disclosure is withdrawn following the applicant’s amendment;
-the provisional rejection of claims 1, 2, 4, 6, 10, 14, 19, 21, and 23-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-10 of copending Application No. 17/506,720 (US 2022/0045318) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 1, 2, 5, 15-17, 19, 21, and 23-25 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamamoto et al. (JP 2017-111954) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 3 and 6 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2017-111954) in view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx”) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 3, 4, and 6 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2017-111954) in view of Bohnsack et al. (“The bromides Li3MBr (M=Sm-Lu, Y): Synthesis, Crystal Structure, and Ionic Mobility”) or Asano et al. (“Solid Halide Electrolytes with High Lithium-Ion Conductivity for Application in 4V Class Bulk-Type All-Sold-State Batteries”) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 1-3, 5, 6, 18, and 20-22 under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2014/0050980) in view of Fujiki et al. (US 2016/0079597) and in further view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx”) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1-6, 10, and 18-24 are shown in paragraphs 5-8 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722